ORDER

PER CURIAM.
DeJuan Tucker (Defendant) appeals from the judgment of the trial court entered after a jury convicted him of three counts of first-degree robbery, four counts of assault of a law enforcement officer, seven counts of armed criminal action, and two counts of resisting arrest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).